76 So. 3d 367 (2011)
Keith D. ADAMS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D11-2946.
District Court of Appeal of Florida, Third District.
December 21, 2011.
Keith D. Adams, in proper person.
Pamela Jo Bondi, Attorney General, for appellee.
Before EMAS and FERNANDEZ, JJ., and SCHWARTZ, Senior Judge.
SCHWARTZ, Senior Judge.
As held by four unanimous district courts of appeal, including this one, we again reject Shelton v. Secretary, Department of Corrections, 802 F. Supp. 2d 1289 (M.D.Fla.2011) and hold that section 893.13, as amended by section 893.101, Florida Statutes (2002), is constitutional. Accord Maestas v. State, ___ So.3d ___, *368 2011 WL 5964337 (Fla. 4th DCA 2011); Little v. State, ___ So.3d ___, 2011 WL 5554812 (Fla. 3d DCA 2011); Holcy v. State, ___ So.3d ___, 2011 WL 5299328 (Fla. 5th DCA 2011); Flagg v. State, 74 So. 3d 138 (Fla. 1st DCA 2011).[1] Accordingly, the order below denying postconviction relief is
Affirmed.
NOTES
[1]  The only district court of appeal which has not considered the merits of Shelton has "passed through" the issue to the Florida Supreme Court. State v. Adkins, 71 So. 3d 184 (Fla. 2d DCA 2011).